Citation Nr: 0530977	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a degenerative joint 
disease of the right wrist.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from December 
1952 to October 1954.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to service connection for 
degenerative joint disease of the right wrist and continued a 
noncompensable disability rating for the residuals of a 
ganglion cyst excision.  The veteran appealed the denial of 
service connection.  


FINDINGS OF FACT


1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 
 
2.  The veteran's right wrist disability was not shown in 
service, and was not caused or aggravated by a service-
connected disability, nor was arthritis shown within one year 
following discharge from service.  



CONCLUSION OF LAW

Degenerative joint disease of the right wrist was not 
incurred in or aggravated by service or caused by a service-
connected disability, nor may service incurrence or 
aggravation be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a letter dated in January 2003, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  

In addition, the veteran was also provided with a copy of the 
appealed rating decision, as well as a February 2004 
statement of the case (SOC) and March 2004 supplemental 
statement of the case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not alluded to the existence of any other evidence that 
is relevant to his claims.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2005).  



Factual Background

The veteran's service medical records note complaints of 
right wrist pain in 1954.  It was noted he had a ganglion on 
the right wrist which had doubled in size over the previous 
two years.  He was referred for excision.  X-rays in May 1954 
were negative for bony pathology.  Subsequently, a physician 
noted that the lump was not a ganglion, but that he had a 
prominent tubercle at the base of the second metacarpal.  He 
further stated that no treatment was recommended or 
indicated.  Separation examination in October 1954 noted a 
tubercle on the base of the right second metacarpal.  The 
service medical records are negative for arthritis in the 
right wrist or an injury to the right wrist.

An April 1956 VA examination revealed no swelling or 
deformity of the right wrist.  The examination did note a 
ganglion on the dorsum of the right wrist in line with the 
second finger, which was not painful.  The examination noted 
that there was no restriction of motion or pain on the dorsi-
palmer flexion radial or ulnar deviation.  The examiner also 
indicated that the veteran had a good grip.  An X-ray of the 
right wrist revealed no definitive osseous or articular 
abnormalities.

In July 1956, the RO established service connection for the 
right wrist ganglion.

During a November to December 1956 VA hospitalization, the 
veteran had surgery to remove the ganglion of the right 
wrist.  Final diagnosis was excision of ganglion, mid carpal 
joint, right hand.  

The veteran underwent a VA examination in April 1963.  During 
the examination the veteran complained of pain in his right 
wrist.  He indicated that he felt as though needles were 
being inserted into his hand and that his hand and wrist 
became very tired.  He indicated that the veteran complained 
of pain in the right wrist, which radiated into his hand, 
which disabled him from his regular employment as an 
automobile mechanic.  The veteran reported experiencing 
muscle spasm of the small muscles in his hand.  Physical 
examination revealed a healed, transverse, post-operative 
scar across the dorsum of the right wrist where a ganglion 
cyst was removed.  There was no atrophy and no limitation of 
any of the joints.  The veteran performed exercises in fist 
clenching until there was excessive fatigue of the wrist and 
hand.  After which he complained of spasm of the muscle 
groups of his hand, which radiated to his fingers.  The 
examiner diagnosed the veteran's symptoms as post-operative 
neuritis, involving the right wrist and hand.  

The veteran's VA outpatient treatment record from December 
2002 revealed that he presented with complaints of pain in 
his right wrist.  

A private x-ray in January 2003 revealed mild degenerative 
changes of the wrist.  

Private treatment reports note that the veteran was being 
seen by Dr. R.P. for his right wrist disability since May 
2002.  Dr. R.P. indicated that the veteran had an injury to 
his right hand while in the military and now suffered from 
chronic pain in his right hand.  He revealed that that pain 
was caused by degenerative joint disease, which over time had 
increased especially in the middle finger and over the wrist 
area.  November 2002 and January 2003 X-rays revealed mild to 
moderate degenerative change of the right wrist, and 
degenerative changes in the right hand and fingers.  

The veteran's VA medical records from April 2000 to May 2002 
reveal treatment for a right wrist disability.  Specifically, 
a May 2002 VA X-ray of the veteran's right wrist revealed no 
fracture, dislocation, cortical, or pariosteal abnormality 
present.  The X-ray did reveal prominent degenerative changes 
involving the right hand and wrist, described as compatible 
with the veteran's age of 70 years.  The examiner diagnosed 
the veteran's symptoms as degenerative features involving the 
right wrist, which is compatible with his age.  

A private treatment report from December 2002 noted the 
veteran providing a history of two injuries to his wrist in 
service, and the development of a calcium deposit or bony 
lesion over the dorsum of the hand.  His present complaints 
included shooting pain through the index and middle fingers.  
The physician diagnosed right hand degenerative joint 
disease.  Neither this letter, no a subsequent letter in 
January 2003 provided an etiology for the disorder.

A VA examination was performed in May 2003, which included a 
review of the veteran's claims file.  The veteran presented 
with complaints of pain in his hand when he made a fist, 
shook his hand, or used the computer.  He reported that pain 
in his hand would wake him up at night.  Physical examination 
revealed tenderness on mild palpation over the right carpal 
bones.  The examiner noted that there was no redness or loss 
of sensation.  The examiner noted that the veteran's 
dorsiflexion of the wrist was 0-60 degrees with pain.  Palmar 
flexion was 0-70 degrees and repetitive flexion dorsal 
flexion was 0-50 degrees, with the loss of 10 degrees due to 
pain.  The examiner indicated the veteran's scar on the 
dorsum on his hand distal to the wrist joint was not 
depressed or adherent to the underlying tissue.  X-rays of 
the wrist revealed moderate degenerative changes.  The 
examiner diagnosed the veteran's symptoms as degenerative 
joint disease of the right wrist.  The examiner noted that 
the veteran's degenerative joint disease was not a 
progression of his service-connected post-operative ganglion 
removal on the right wrist.  


Relevant Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury, or is aggravated by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a). 

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran claims service connection for his right wrist 
disability, which he contends is a result of various in-
service accidents.  

The veteran's service medical records, while noting the 
complaints and treatment relating to the ganglion cyst (also 
characterized at that time as a tubercle of the base of the 
right second metacarpal), fail to reveal any injury to the 
right wrist or arthritis of the right wrist.  X-rays in 
service and shortly after service revealed no bony 
abnormalities or arthritis of the right wrist.  The first 
indication of arthritis in the wrist was a May 2002 VA X-ray, 
which showed degenerative changes consistent with the 
veteran's age.  In addition, following an examination of the 
veteran and a review of the claims file, the VA examiner in 
May 2003 determined that the veteran's arthritis was not a 
progression of the post-operative ganglion removal of the 
right wrist.  

The Board acknowledges the statement from the veteran's 
private physician in January 2003.  This statement indicates 
that the veteran suffered an injury to his right hand in 1952 
during military duty and now suffered from chronic pain in 
his right hand that was caused by degenerative joint disease.  
To the extent that this statement constitutes an opinion 
linking his hand pain to service, such opinion is based on a 
history provided by the veteran which is not supported by the 
veteran's service medical records.  In this regard, his 
service medical records reveal no injury to the right wrist, 
and no mention of any injury was made during the veteran's 
treatment for the ganglion.  Because the medical opinion was 
based on the veteran's reported history that is not supported 
by the contemporaneous records, this opinion has no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history and unsupported by clinical findings is not 
probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

Conversely, the opinion of the VA examiner was based on 
review of the veteran's service medical records, including a 
detailed description of the veteran's in-service treatment.  
Because the opinion of the VA medical examiner was based upon 
a complete review of the veteran's claims file and a thorough 
examination of the veteran, the Board finds that opinion to 
be of greater probative weight than the private physician's 
opinion.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The only other opinion of a relationship between the 
veteran's right wrist disability and service or his service-
connected disability is the veteran's.  However, such an 
assertion is not probative because such an assessment 
requires medical knowledge that the veteran does not possess.  
See Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 525 U.S. 962 (1998) (although the veteran is competent 
to provide evidence of observable symptomatology, he is not 
competent to provide evidence of the etiology of a medical 
disorder).

In summary, the probative evidence fails to establish that 
the veteran's right wrist arthritis is related to his 
military service or to his service-connected ganglion 
excision.  In addition, there is no evidence which 
establishes arthritis of the wrist to a compensable degree 
within his first post-service year.  In fact, the veteran's 
first indication of degenerative changes in the right wrist 
was in 2002, 48 years after discharge from service.  

Thus, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
right wrist disability on a direct, presumptive, and 
secondary basis.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for degenerative joint 
disease of the right wrist is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


